DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant has not amended the claim set filed 18 February 2022.  Claims 1-6, 9-14, 17-18, and 22 remain pending in the application.
Response to Arguments
Applicant’s arguments, see pages 2-10, filed 5 January 2022, with respect to the previous rejection(s) of Claims 1-6, 9-14, 17-18, and 22,  under USC § 103 have been fully considered and are unpersuasive for the following reasons:

Applicant argues that a combination of Checchinato modified by Hirschbain as suggested by Examiner is unfeasible (pg 6) since:
- “Checchinato's fluid dispenser system 1 does not include the disparate functions that require its container 5 to be moved about the structure” (as opposed to HIrschbain),
- “Checchinato' s fluid dispenser system 1 does not supply the container 5 to collect the dispensed beverage.”
- “Checchinato' s fluid dispenser system 1 lacks the internal space/form factor to accommodate Hirschbain's cup elevator assembly”
Examiner respectfully disagrees, and notes the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Applicant further argues (pg 7) that modifying Checchinato to include the lifting mechanism of Hirschbain as suggested by Examiner is unfeasible, as Checchinato’s sensor 8 would no longer be able to detect the position of “ Hirschbain's cup elevator platform 1250 if the platform 1250 is added to Checchinato's fluid dispenser system 1.”  Applicant further states (pg 7), “Checchinato's presence sensor 8 and/or its function has been either rendered moot, or has been completely vitiated, by the Examiner's contended modification of Checchinato's fluid dispenser system 1 with Hirschbain's cup elevator assembly 1200.”
Examiner respectfully disagrees, noting the following:
- Checchinato defines “the presence sensor 8 is an optical sensor that uses two emitter 2 and receiver 3 pairs, as illustrated, for example, by FIG. 7, so that it is possible to detect if the container 5 is positioned incorrectly when analyzing whether both pairs were obstructed at least partially (para 84).”
- Checchinato’s Figs 1, 4, and 7 clearly show emitters 2 and receivers 3 as being positioned along the vertical length of the dispensing area.  Checchinato even discloses the possibility of several emitters 2 and receivers 3 “arranged in one or more columns of emitters 14 and one or more columns of receivers 12” (para 108).  
- Checchinato also discloses a “plurality of emitters 2 and receivers 3…used to identify the height of the container 5” (para 105).
Examiner concludes that the emitters 2 and receivers 3 are not solely nor exclusively positioned at the base of the dispensing area, as argued by Applicant, but are also positioned at least in the middle, if not at the top of the dispensing area.
Therefore, modifying the dispensing area of Checchinato by adding the cup elevator assembly 1200 Hirshbain does not “break” Checchinato, as argued by Applicant.  The emitters 2 and receivers 3 of sensor 8 of Checchinato would easily be able to continue to determine the presence of a cup lifted by Hirschbain's cup elevator assembly 1200.  The combination of Checchinato and Hirschbain is therefore feasible, obvious, and advantageous, and the previous rejections under 35 USC 103 therefore stand.

In response to applicant’s argument (pgs 3 and 9) that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning in the proposed modification of Checchinato in view of Hirschbain, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-14, 17-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Checcinato (US 2020/0307983), in view of Hirschbain (US 2010/0294797), and in view of Halter (US 6,323,954).
Regarding Claim 1, Checcinato discloses a beverage preparation machine comprising:  
- a beverage dispenser (9); 
- a cup holding region located below the beverage dispenser (13 and para 75);
- a cup stand (7);
- a light source (2, and para 80, wherein the source is designed as an "electro-magnetic radiation emitter") configured to transmit light across a portion of the cup holding region;
- a receiver (3 and para 80) configured to receive at least a portion the light transmitted by the light source; and
- a processor (para 73, "controller" not shown) operably coupled to the receiver and the beverage dispenser, the processor configured to determine both whether a transparent cup has been sufficiently inserted into the cup holding region and whether the transparent cup is at a desired height (para 121-128); 
- the processor is further configured to, upon making the determination that the transparent cup is not sufficiently inserted or at the desired height, prevent the beverage dispenser from dispensing a beverage (para 128).

    PNG
    media_image1.png
    591
    661
    media_image1.png
    Greyscale


	Further regarding Claim 1,  Checcinato discloses the claimed invention, but does not specifically recite a lifting mechanism as claimed by Applicant.   Hirschbain, however, teaches a beverage preparation machine comprising a lifting mechanism (Para 193 and Figs 15A-15D, “cup elevator 1200 includes a platform 1250 for supporting a cup….(said platform displaced) “along the vertical path of motion from a lowered position (FIGS 15A, 15C) to a raised dispensing position (FIGS 15B, 15D)”).
	Examiner additionally notes Hirschbain’s teachings at para 195: “…accurate control of the position of platform 1250 may be achieved by any of a range of options that will be clear to one ordinarily skilled in the art including… use of microswitches or optical sensors to detect the position of the platform…”).  Checcinato discloses optical sensors in the form of sensor 8 (para 73) comprising of a plurality of optical sensors 2 and 3 (paras 80, 105, and 108).
	  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Hirschbain’s teachings to Checcinato’s disclosures by adding the lifting mechanism of Hirschbain (and modifying the plurality of optical sensors 2 and 3 of Checcinato to additionally detect the position of the cup as lifted by Hirschbain’s platform 1250) in order to gain the advantages of a cup elevator via a conveyance arrangement, making it easier to deliver a cup to a user.
	Further regarding Claim 1,  Checcinato as modified by Hirschbain therefore teaches a processor
configured to determine both whether a transparent cup has been sufficiently inserted into the cup holding region on the cup stand as positioned by the lifting mechanism (Checcinato, paras 105 and 121-128, Hirschbain, para 193 and 195, and Examiner’s rationale as presented above).
Further regarding Claim 1, Checcinato as modified above discloses the claimed invention, to include by detecting height and correct placement of a container through the measurement of light level (see example at para 105-106).  Checcinato et al, however, does not specifically disclose a trough in a light level of the portion of the light received at the receiver; or an inverted trough in a light level of the light transmitted by the light source.  
Halter, however, teaches a trough (Fig 6 and Col 6, line 32 - Col 7, line 5) in a light level of the portion of the light received at the receiver; or an inverted trough (Fig 5a-5e and Col 5, line 52- Col 6, line 2) in a light level of the light transmitted by the light source.  

    PNG
    media_image2.png
    834
    594
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    743
    903
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Halter’s teachings to Checcinato’s modified disclosures by adding the algorithm of Halter in order to gain the advantages of increased accuracy and the ability to use a wide range of electromagnetic radiations.
	Regarding Claim 2, Checcinato as modified above teaches a beverage preparation machine wherein the trough (Fig 6 and Col 6, line 32 - Col 7, line 5) or inverted trough (Halter, Fig 5a-5e and Col 5, line 52- Col 6, line 2) has a shape defined in part by a rate of change of the light level that is less than that caused by an opaque cup (Figs 5a and 5c, wherein the ratio of intensity between a transparent object (1) and an opaque object (3) are different).
	Regarding Claim 3, Checcinato as modified above teaches a beverage preparation machine wherein the processor is configured to detect the through (Halter, Fig 6 and Col 6, line 32 - Col 7, line 5), wherein the detection of the trough is carried out by detecting (Halter, Col 6, lines 32-64 with particular emphasis on lines 38-41) a first light level (Fig 6, item 11.1) of the light transmitted by the light source, detecting a subsequent brief drop to a second light level (Fig 6, item 11.2), and detecting a subsequent increase to a third light level (Fig 6, Examiner’s annotations).
	Regarding Claim 4, Checcinato as modified above teaches a beverage preparation machine wherein the third light level is less than the first light level (Halter, Fig 6, Examiner’s annotations).
	Regarding Claim 5, Checcinato as modified above teaches a beverage preparation machine wherein the processor is configured to detect the through (Halter, Fig 5e and Col 5, line 33-35 and 52-58), wherein the detection of the inverted trough (Halter, Fig 5e and Col 5, line 33-35 and 52-58) is carried out by detecting a first light level of the light transmitted by the light source (Figs 5a-5e, items 1 and K1, and Col 6, lines 3-7), detecting a subsequent brief increase to a second light level (Figs 5a-5c, items 2 and K2, and Col 6, lines 8-21); and detecting a subsequent decrease to a third light level (Figs 5b-5c, items 3 and K3, and Col 6, lines 24-26).
	Regarding Claim 6, Checcinato as modified above teaches a beverage preparation machine wherein the processor is configured to: detect whether the transparent cup is at the desired height; and if the transparent cup is not at the desired height (Checcinato, paras 87-88, 105-107, and 121-128), detect whether the transparent cup has subsequently been lifted to the desired height (para 82, and Checcinato, paras 105 and 121-128, Hirschbain, para 193 and 195, and Examiner’s rationale as presented above in Claim 1).


Regarding Claim 9, Checcinato discloses a method comprising 
- transmitting, by a light source (Item 2 and para 80, wherein the source is designed as an "electro-magnetic radiation emitter"), light across a portion of a cup holding region (13, para 75, and Examiner's annotations) of a beverage preparation machine (1), the beverage preparation machine comprising a beverage dispenser (9), the cup holding region located below the beverage dispenser (13 and para 75), a cup stand (7), the light source (2), a receiver (3 and para 80), and a processor (para 73 and 123-128);
- receiving, by the receiver (3), at least a portion the light transmitted by the light source (para 80);
- determining, by the processor (“the controller, para 121) via communication with at least the receiver (paras 105 and 121-128, wherein emitters 2 and receivers 3 are employed), whether a transparent cup has been sufficiently inserted into the cup holding region and is at a desired height (Checcinato, para 105 and 121-128); and
- upon making the determination that the transparent cup is not sufficiently inserted or at the desired height, preventing, by the processor, the beverage dispenser from dispensing a beverage (para 128).
	Further regarding Claim 9,  Checcinato discloses the claimed invention, but does not specifically recite a lifting mechanism as claimed by Applicant.   Hirschbain, however, teaches a method comprising a lifting mechanism (Para 193 and Figs 15A-15D, “cup elevator 1200 includes a platform 1250 for supporting a cup….(said platform displaced) “along the vertical path of motion from a lowered position (FIGS 15A, 15C) to a raised dispensing position (FIGS 15B, 15D)”).
	Examiner additionally notes Hirschbain’s teachings at para 195: “…accurate control of the position of platform 1250 may be achieved by any of a range of options that will be clear to one ordinarily skilled in the art including… use of microswitches or optical sensors to detect the position of the platform…”).
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Hirschbain’s teachings to Checcinato’s disclosures by adding the lifting mechanism of Hirschbain (and modifying the plurality of optical sensors 2 and 3 of Checcinato to additionally detect the position of the cup as lifted by Hirschbain’s platform 1250) in order to gain the advantages of a cup elevator via a conveyance arrangement, making it easier to deliver a cup to a user.

	Further regarding Claim 9,  Checcinato as modified by Hirschbain therefore teaches a method comprising determining, by the processor via communication with at least the receiver, whether a
transparent cup has been sufficiently inserted into the cup holding region on the cup stand
as positioned by the lifting mechanism (Checcinato, paras 105 and 121-128, Hirschbain, para 193 and 195, and Examiner’s rationale as presented above).
Further regarding Claim 9,  Checcinato as modified above discloses the claimed invention, to include a method comprising detecting height and correct placement of a container through the measurement of light level (see example at para 105-106).  Checcinato et al, however, doesn’t explicitly disclose a method comprising detecting a trough in a light level of the portion of the light received at the receiver; or an inverted trough in a light level of the light transmitted by the light source.
 Hatller, however, teaches a method comprising: detecting a trough (Fig 6 and Col 6, line 32 - Col 7, line 5) in a light level of the portion of the light received at the receiver; or an inverted trough (Fig 5a-5e and Col 5, line 52- Col 6, line 2) in a light level of the light transmitted by the light source.
The advantages of Halter’s teachings include increased accuracy of transparent object detection via a method valid not only for visible light, but also for other electromagnetic radiations with a wavelength suitable for a certain application.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Halter’s teachings to Checcinato’s modified disclosures by adding the algorithm of Halter in order to gain the advantages of increased accuracy and the ability to use a wide range of electromagnetic radiations.
Regarding Claim 10, Checcinato as modified above teaches a method wherein the trough or inverted trough has a shape defined in part by a rate of change of the light level that is less than that of an opaque cup (Halter, Figs 5a and 5c, wherein the ratio of intensity between a transparent object (1) and an opaque object (3) are different).
	Regarding Claim 11, Checcinato as modified above teaches a method wherein the processor is configured to detect the through (Halter, Fig 6 and Col 6, line 32 - Col 7, line 5), wherein the detection of the trough is carried out by detecting (Halter, Col 6, lines 32-64 with particular emphasis on lines 38-41) a first light level (Fig 6, item 11.1) of the light transmitted by the light source, detecting a subsequent brief drop to a second light level (Fig 6, item 11.2), and detecting a subsequent increase to a third light level (Fig 6, Examiner’s annotations).
	Regarding Claim 12, Checcinato as modified above teaches a method wherein the third light level is less than the first light level (Halter, Fig 6, Examiner’s annotations).
	Regarding Claim 13, Checcinato as modified above teaches a method wherein the processor is configured to detect the through (Halter, Fig 5e and Col 5, line 33-35 and 52-58), wherein the detection of the inverted trough (Halter, Fig 5e and Col 5, line 33-35 and 52-58) is carried out by detecting a first light level of the light transmitted by the light source (Figs 5a-5e, items 1 and K1, and Col 6, lines 3-7), detecting a subsequent brief increase to a second light level (Figs 5a-5c, items 2 and K2, and Col 6, lines 8-21); and detecting a subsequent decrease to a third light level (Figs 5b-5c, items 3 and K3, and Col 6, lines24-26).
	Regarding Claim 14, Checcinato as modified above teaches a method further comprising the processor: detecting whether the transparent cup is at the desired height; and if the transparent cup is not at the desired height (Checcinato, paras 87-88, 105-107, and 121-128), detecting whether the transparent cup has subsequently been lifted to the desired height  (para 82, and Checcinato, paras 105 and 121-128, Hirschbain, para 193 and 195, and Examiner’s rationale as presented above in Claim 9).
	Regarding Claim 17, Checcinato discloses an apparatus comprising a holding region (13 and para 75) for an object having a transparent portion (5);
- a cup stand (7)
- a light source (2) configured to transmit light across a portion of the holding region (para 80);
 - a receiver (3) configured to receive at least a portion the light transmitted by the light source (para 80); and
 - a processor (para 73, "controller" not shown) operably coupled to the receiver, the processor configured to determine both whether the object has been sufficiently inserted into the holding region on the cup stand and is at a desired height (para 121-128);
- the processor is further configured to, upon making the determination that the object is not sufficiently inserted or at the desired height, prevent a process from being carried out (para 128).
	Further regarding Claim 17,  Checcinato discloses the claimed invention, but does not specifically recite a lifting mechanism as claimed by Applicant.   Hirschbain, however, teaches a beverage preparation machine comprising a lifting mechanism (Para 193 and Figs 15A-15D, “cup elevator 1200 includes a platform 1250 for supporting a cup….(said platform displaced) “along the vertical path of motion from a lowered position (FIGS 15A, 15C) to a raised dispensing position (FIGS 15B, 15D)”).
	Examiner additionally notes Hirschbain’s teachings at para 195: “…accurate control of the position of platform 1250 may be achieved by any of a range of options that will be clear to one ordinarily skilled in the art including… use of microswitches or optical sensors to detect the position of the platform…”).
	The advantages of Hirschbain’s teachings include a structurally simple cup conveyance arrangement, and a cup elevator with geometrical locking.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Hirschbain’s teachings to Checcinato’s disclosures by adding the lifting mechanism of Hirschbain (and modifying the receiver of Checcinato to additionally detect the position of Hirschbain’s platform 1250) in order to gain the advantages of a structurally simple cup conveyance arrangement, and a cup elevator with geometrical locking.
	Further regarding Claim 17,  Checcinato as modified by Hirschbain therefore teaches a processor configured to determine both whether the object has been sufficiently inserted into the holding region on the cup stand as positioned by the lifting mechanism (Checcinato, paras 105 and 121-128, Hirschbain, para 193 and 195, and Examiner’s rationale as presented above).

Further regarding Claim 17,  Checcinato as modified above discloses the claimed invention, to include by detecting height and correct placement of a container through the measurement of light level (see example at para 105-106).  Checcinato et al, however, does not specifically disclose a trough in a light level of the portion of the light received at the receiver; or an inverted trough in a light level of the light transmitted by the light source.  
Halter, however, teaches a trough (Fig 6 and Col 6, line 32 - Col 7, line 5) in a light level of the portion of the light received at the receiver; or an inverted trough (Fig 5a-5e and Col 5, line 52- Col 6, line 2) in a light level of the light transmitted by the light source.  
The advantages of Halter’s teachings include increased accuracy of transparent object detection via a method valid not only for visible light, but also for other electromagnetic radiations with a wavelength suitable for a certain application.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Halter’s teachings to Checcinato’s modified disclosures by adding the algorithm of Halter in order to gain the advantages of increased accuracy and the ability to use a wide range of electromagnetic radiations.
	Regarding Claim 18, Checcinato as modified above teaches an apparatus wherein the trough (Fig 6 and Col 6, line 32 - Col 7, line 5) or inverted trough (Halter, Fig 5a-5e and Col 5, line 52- Col 6, line 2) has a shape defined in part by a rate of change of the light level that is less than that caused by an opaque cup (Figs 5a and 5c, wherein the ratio of intensity between a transparent object (1) and an opaque object (3) are different).
	Regarding Claim 22, Checcinato as modified above teaches an apparatus wherein the processor is configured to: detect whether the object is at the desired height; and if the object is not at the desired height (Checcinato, paras 87-88, 105-107, and 121-128), detect whether the object has subsequently been lifted to the desired height  (para 82, and Checcinato, paras 105 and 121-128, Hirschbain, para 193 and 195, and Examiner’s rationale as presented above in Claim 17).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753